 
EXHIBIT 10.1
 
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE
 
AGREEMENT
 
 
 
Dated as of March 31, 2010
 
 
 
among

 
 
 
GULFSTREAM INTERNATIONAL GROUP, INC.


 
 
and

 
 
 
 
THE PURCHASERS LISTED ON EXHIBIT A




 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS


 

    PAGE ARTICLE I Purchase and Sale of Preferred Stock             Section 1.1
Purchase and Sale of Stock  1   Section 1.2 Conversion Shares  1   Section 1.3
Purchase Price and Closings  2         ARTICLE II Representations and Warranties
              Section 2.1 Representations and Warranties of the Company  2  
Section 2.2 Representations and Warranties of the Purchasers  12         ARTICLE
III Covenants               Section 3.1 Securities Compliance  14   Section 3.2
Registration and Listing  14   Section 3.3 Inspection Rights  14   Section 3.4
Compliance with Laws  14   Section 3.5 Keeping of Records and Books of Account 
14   Section 3.6 Reporting Requirements  15   Section 3.7 Amendments  15  
Section 3.8 Other Agreements.  15   Section 3.9 Distributions.  15   Section
3.10 Status of Dividends  16   Section 3.11 Use of Proceeds  16   Section 3.12
Reservation of Shares  16   Section 3.13 Disposition of Assets  16   Section
3.14 Reporting Status  17   Section 3.15 Disclosure of Transaction  17   Section
3.16 Disclosure of Material Information  18   Section 3.17 Pledge of Securities 
    Section 3.18 Lock-Up Agreements      Section 3.19 Monitoring Fee     
Section 3.20 Hiring of COO      Section 3.21 Board of Directors      Section
3.22 Additional Affirmative Covenants      Section 3.23 Additional Negative
Covenants            ARTICLE IV Conditions               Section 4.1 Conditions
Precedent to the Obligation of the Company to Sell the Shares  18   Section 4.2
Conditions Precedent to the Obligation of the Purchasers to Purchase the Shares 
 

 
 
i

--------------------------------------------------------------------------------

 
 

ARTICLE V Stock Certificate Legend               Section 5.1 Legend  20        
ARTICLE VI Indemnification               Section 6.1 Company Indemnity  22  
Section 6.2 Indemnification Procedure  22         ARTICLE VII Miscellaneous    
          Section 7.1 Fees and Expenses  23   Section 7.2 Specific Enforcement,
Consent to Jurisdiction.  23   Section 7.3 Entire Agreement; Amendment  23  
Section 7.4 Notices  24   Section 7.5 Waivers  24   Section 7.6 Headings  24  
Section 7.7 Successors and Assigns  24   Section 7.8 No Third Party
Beneficiaries  24   Section 7.9 Governing Law  25   Section 7.10 Survival  25  
Section 7.11 Counterparts  25   Section 7.12 Publicity  25   Section 7.13
Severability  25   Section 7.14 Further Assurances  25


 
 
ii

--------------------------------------------------------------------------------

 
 
SERIES A CONVERTIBLE
PREFERRED STOCK PURCHASE AGREEMENT
 
THIS SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”)
is dated as of March 31, 20010 by and among Gulfstream International Group,
Inc., a Delaware corporation (the “Company”), and each of the Purchasers of
shares of Series A Convertible Preferred Stock of the Company whose names are
set forth on Exhibit A hereto (individually, a “Purchaser” and collectively, the
“Purchasers”).


The parties hereto agree as follows:
 
ARTICLE I

 
Purchase and Sale of Preferred Stock
 
Section 1.1 Purchase and Sale of Securities.  Upon the following terms and
conditions, the Company shall issue and sell to the Purchasers and each of the
Purchasers shall purchase from the Company, in the amounts set forth opposite
such Purchaser’s name on Exhibit A hereto:
 
(a)   the number of shares of the Company’s Series A Convertible Preferred
Stock, par value $0.001 per share, stated value of $10.00 per share, and
convertible into Common Stock of the Company, $0.01 par value per share (the
“Common Stock”) at a conversion price (subject to certain adjustments) of $1.00
per share (the “Series A Preferred Stock”), and
 
(b)   number of warrants expiring March 31, 2013 (the “Warrants”), entitling the
Purchaser or any subsequent holder of the Warrants (the “Warrant Holder”) to
purchase that number shares of Common Stock as shall be equal to fifty percent
(50%) of the aggregate number of “Series A Conversion Shares” (defined below)
issuable to each Purchaser upon conversion of the shares of Series A Preferred
Stock acquired by such Purchaser hereunder (the “Warrant Shares”).  A copy of
the form of Warrant is attached hereto as Exhibit B.
 
An aggregate of up to 250,000 shares of the Series A Preferred Stock shall be
issued and sold to all Purchasers pursuant to this Agreement.  The designation
of the relative rights, preferences and other terms and provisions of the Series
A Convertible Preferred Stock are set forth in the Certificate of Designation of
the Relative Rights and Preferences of the Series A Convertible Preferred Stock
attached hereto as Exhibit C (the “Certificate of Designation”).  The Company
and the Purchasers are executing and delivering this Agreement in accordance
with and in reliance upon the exemption from securities registration afforded by
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”) or Section 4(2) of the Securities
Act.
 
Section 1.2 Conversion Shares. The Company has authorized and has reserved and
covenants to continue to reserve, free of preemptive rights and other similar
contractual rights of stockholders, a number of shares of Common Stock equal to
one hundred twenty percent (120%) of the number of shares of Common Stock as
shall from time to time be sufficient to effect the conversion of all of the
Series A Preferred Stock then outstanding.  Any shares of Common Stock issuable
upon conversion of the Series A Preferred Stock (and such shares when issued)
are herein referred to as the “Series A Conversion Shares”.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.3  The Series A Preferred Stock, the Series A Conversion Shares and
the Warrant Shares are sometimes collectively referred to as the “Shares” and
the Shares and the Warrants are sometimes collectively referred to herein as the
“Securities.”
 
Section 1.4  Purchase Price and Closings.  Subject to the terms and conditions
hereof, the Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers, severally but
not jointly, agree to purchase the Series A Preferred Stock and the Warrants for
an aggregate purchase price of up to Two Million Five Hundred Thousand Dollars
($2,500,000) (the “Purchase Price”); provided that, the total Purchase Price may
be increased to up to Four Million Dollars ($4,000,000) solely at the Company’s
discretion.  The sale of the Series A Preferred Stock and the Warrants shall be
sold and funded in separate closings (each, a “Closing”).  The initial Closing
under this Agreement (the “Initial Closing”) shall take place on or before April
15, 2010 (the “Initial Closing Date”.  Each subsequent Closing under this
Agreement (each, a “Subsequent Closing”) shall take place on a date (each, a
“Subsequent Closing Date”) upon the mutual agreement of the Company and any
subsequent Purchaser, but in no event later than May 31, 2010 (the “Final
Closing Date”).  There is no minimum number of shares or dollar amount of Series
A Preferred Stock and Warrants that must be sold at the Initial Closing or any
Subsequent Closing, nor is there any minimum number of shares or dollar amount
of Series A Preferred Stock and Warrants that must be sold by the Final Closing
Date.  The Initial Closing, each Subsequent Closing and the Final Closing are
sometimes referred to in this Agreement as the “Closing” and the Initial Closing
Date, each Subsequent Closing Date and the Final Closing Date are sometimes
referred to in this Agreement as the “Closing Date”.  Each Closing under this
Agreement shall take place at the offices of Hodgson Russ LLP, 1540 Broadway,
24th floor, New York, New York 10036 at 10:00 a.m., New York time.  Subject to
the terms and conditions of this Agreement, at the Closing the Company shall
deliver or cause to be delivered to each Purchaser (x) a certificate for the
number of Series A Preferred Shares sand Warrants et forth opposite the name of
such Purchaser on Exhibit A hereto, and (y) any other documents required to be
delivered pursuant to Article IV hereof.  At the Closing, the Purchaser shall
deliver its Purchase Price by wire transfer to an escrow account designated by
the escrow agent pursuant to a certain Escrow Agreement dated as of the date
hereof by and among the Company, the escrow agent and the Placement Agent (the
“Escrow Agreement”).


Section 1.5  Registration Rights Agreement.  At each closing, the Company and
each Purchaser shall enter into a registration rights agreement in the form of
Exhibit D annexed hereto (the “Registration Rights Agreement”).
 
ARTICLE II
 
Representations and Warranties
 
Section 2.1  Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchasers, as of the date hereof and each
Closing Date (except as set forth on the Schedule of Exceptions attached hereto
with each numbered Schedule corresponding to the section number herein), as
follows:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)   Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being
conducted.  The Company does not have any subsidiaries except as set forth in
the Company’s Form 10-K for the year ended December 31, 2008, including the
accompanying financial statements (the “Form 10-K”), or in the Company’s Form
10-Q for the fiscal quarters ended March 31, 2009, June 30,  2009 and September
30, 2009 (the “Form 10-Q” and, together with the Form 10-K, the Proxy Statement
on Schedule 14A for the Company’s stockholder meeting held October 20, 2009, and
any and all Form 8-K Interim Reports filed by the Company since the date of the
Form 10-K, (collectively the “Recent 34 Act Filings”), or on Schedule 2.1(g)
hereto.  The Company and each such subsidiary is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect (as defined in Section 2.1(c) hereof) on the Company’s financial
condition.
 
(b)   Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Certificate of
Designation, the Warrants and the Registration Rights Agreement (collectively,
the “Transaction Documents”), and to issue and sell the Securities in accordance
with the terms hereof.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required.  This Agreement has been and will be duly executed and delivered by
the Company at each Closing.  The Certificate of Designation will have been
filed with the Secretary of State of the State of Delaware on or before the
Initial Closing.  Each of the Transaction Documents constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
(c)   Capitalization.  The authorized capital stock of the Company and the
shares thereof currently issued and outstanding as of the date hereof are set
forth in the Recent 34 Act Filings or as updated on Schedule 2.1(c) hereto.  All
of the outstanding shares of the Common Stock and the Series A Preferred Stock
have been duly and validly authorized.  Except as set forth in the Recent 34 Act
Filings or on Schedule 2.1(c) hereto: (i) no shares of Common Stock are entitled
to preemptive rights or registration rights and there are no outstanding
options, warrants, scrip, rights to subscribe to, call or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company; (ii) there are no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock of the Company or
options, securities or rights convertible into shares of capital stock of the
Company; (iii) the Company is not a party to any agreement granting registration
or anti-dilution rights to any person with respect to any of its equity or debt
securities; and (iv) the Company is not a party to, and it has no knowledge of,
any agreement restricting the voting or transfer of any shares of the capital
stock of the Company.  The offer and sale of all capital stock, convertible
securities, rights, warrants, or options of the Company issued prior to the
Closing complied with all applicable Federal and state securities laws, and no
stockholder has a right of rescission or claim for damages with respect thereto
which would have a Material Adverse Effect (as defined below).  The Company has
furnished or made available to the Purchasers true and correct copies of the
Company’s Certificate of Incorporation as in effect on the date hereof (the
“Articles”), and the Company’s Bylaws as in effect on the date hereof (the
“Bylaws”).  For the purposes of this Agreement, “Material Adverse Effect” means
(i) any event or condition which would have a material adverse effect on the
business, operations, properties, prospects, or financial condition of the
Company and its subsidiaries, when taken as a consolidated whole, and/or (ii)
any condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company to perform any of its
obligations under this Agreement in any material respect.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)   Issuance of Shares.  The Series A Preferred Stock to be issued at the
Closing will have been duly authorized by all necessary corporate action and the
Series A Preferred Stock, when paid for or issued in accordance with the terms
hereof, shall be validly issued and outstanding, fully paid and nonassessable
and entitled to the rights and preferences set forth in the Certificate of
Designation.  When the Series A Conversion Shares are issued in accordance with
the terms of the Certificate of Designation, such shares will be duly authorized
by all necessary corporate action and validly issued and outstanding, fully paid
and nonassessable, and the holders shall be entitled to all rights accorded to a
holder of Common Stock.
 
(e)   No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, the performance by the Company of its obligations
under the Certificate of Designation and the consummation by the Company of the
transactions contemplated herein and therein do not and will not (i) violate any
provision of the Company’s Articles or Bylaws, (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Company is a party or by which it or its properties or assets are
bound, (iii) create or impose a lien, mortgage, security interest, charge or
encumbrance of any nature on any property of the Company under any agreement or
any commitment to which the Company is a party or by which the Company is bound
or by which any of its respective properties or assets are bound, or (iv) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including Federal and state securities
laws and regulations) applicable to the Company or any of its subsidiaries or by
which any property or asset of the Company or any of its subsidiaries are bound
or affected, except, in all cases other than violations pursuant to clauses (i)
and (iv) above, for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect.  The business of the Company and its
subsidiaries is not being conducted in violation of any laws, ordinances or
regulations of any governmental entity, except for possible violations which
singularly or in the aggregate do not and will not have a Material Adverse
Effect.  The Company is not required under Federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents, or issue and sell the Series A Preferred Stock and the Series A
Conversion Shares in accordance with the terms hereof or thereof (other than any
filings which may be required to be made by the Company with the Commission or
state securities administrators subsequent to the Closing and the Certificate of
Designation); provided that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the Purchasers herein.
 
(f)   Commission Documents, Financial Statements.  The Common Stock of the
Company is registered pursuant to Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), and the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act, including material filed pursuant to Section
13(a) or 15(d) of the Exchange Act (all of the foregoing including filings
incorporated by reference therein being referred to herein as the “Commission
Documents”).  The Company has delivered or made available to each of the
Purchasers true and complete copies of the Commission Documents.  The Company
has not provided to the Purchasers any material non-public information or other
information which, according to applicable law, rule or regulation, was required
to have been disclosed publicly by the Company but which has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement.  At the times of their respective filings, the Form 10-K and the Form
10-Qs complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the Commission promulgated thereunder and
other federal, state and local laws, rules and regulations applicable to such
documents, and, as of their respective dates, none of the Recent 34 Act Filings
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the Commission
Documents comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto.  Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
position of the Company and its subsidiaries as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).
 
 
4

--------------------------------------------------------------------------------

 
 
(g)   Subsidiaries.  The Commission Documents or Schedule 2.1(g) hereto sets
forth each subsidiary of the Company, showing the jurisdiction of its
incorporation or organization and showing the percentage of each person’s
ownership.  For the purposes of this Agreement, “subsidiary” shall mean any
corporation or other entity of which at least a majority of the securities or
other ownership interest having ordinary voting power (absolutely or
contingently) for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other subsidiaries.  All of the outstanding shares of capital stock of
each subsidiary have been duly authorized and validly issued, and are fully paid
and nonassessable.  There is not outstanding any preemptive, conversion or other
rights, options, warrants or agreements granted or issued by or binding upon any
subsidiary for the purchase or acquisition of any shares of capital stock of any
subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital
stock.  Neither the Company nor any subsidiary is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of the capital stock of any subsidiary or any convertible securities,
rights, warrants or options of the type described in the preceding
sentence.  Neither the Company nor any subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any subsidiary.
 
(h)   No Material Adverse Change.  Since December 31, 2008, the Company has not
experienced or suffered any Material Adverse Effect.
 
(i)   No Undisclosed Liabilities.  Neither the Company nor any of its
subsidiaries has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) other than those incurred in the ordinary course of the Company’s
or its subsidiaries respective businesses since December 31, 2008 and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect on the Company or its subsidiaries.
 
(j)   No Undisclosed Events or Circumstances.  No event or circumstance has
occurred or exists with respect to the Company or its subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
(k)   Indebtedness.  The Recent 34 Act Filings or Schedule 2.1(k) hereto sets
forth as of a recent date all outstanding secured and unsecured Indebtedness of
the Company or any subsidiary, or for which the Company or any subsidiary has
commitments.  For the purposes of this Agreement, “Indebtedness” shall mean (a)
any liabilities for borrowed money or amounts owed in excess of $250,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $100,000 due under leases required to be
capitalized in accordance with GAAP.  Except as set forth on Schedule 2.1(k)
hereto, neither the Company nor any subsidiary is in default with respect to any
Indebtedness.
 
 
5

--------------------------------------------------------------------------------

 
 
(l)   Title to Assets.  Each of the Company and the subsidiaries has good and
marketable title to all of its real and personal property reflected in the Form
10-K, free and clear of any mortgages, pledges, charges, liens, security
interests or other encumbrances, except for those disclosed in the Form 10-K or
such that, individually or in the aggregate, do not cause a Material Adverse
Effect.  All leases that are material to the business of the Company and its
subsidiaries are valid and subsisting and in full force and effect.
 
(m)   Actions Pending.  There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any subsidiary which questions the validity of this Agreement or any of the
other Transaction Documents or the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto.  Except as set
forth in the Recent 34 Act Filings or on Schedule 2.1(m) hereto: (i) there is no
action, suit, claim, investigation, arbitration, alternate dispute resolution
proceeding or any other proceeding pending or, to the knowledge of the Company,
threatened, against or involving the Company, any subsidiary or any of their
respective properties or assets, and (ii) there are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any subsidiary or any
officers or directors of the Company or subsidiary in their capacities as such.
 
(n)   Compliance with Law.  The business of the Company and the subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except for
such noncompliance that, individually or in the aggregate, would not cause a
Material Adverse Effect.  The Company and each of its subsidiaries have all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
(o)   Taxes.  Except as set forth in the Recent 34 Act Filings or on Schedule
2.1(o) hereto, the Company and each of the subsidiaries has accurately prepared
and filed all federal, state and other tax returns required by law to be filed
by it, has paid or made provisions for the payment of all taxes shown to be due
and all additional assessments, and adequate provisions have been and are
reflected in the financial statements of the Company and the subsidiaries for
all current taxes and other charges to which the Company or any subsidiary is
subject and which are not currently due and payable.  None of the federal income
tax returns of the Company or any subsidiary have been audited by the Internal
Revenue Service.  The Company has no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against the Company or any subsidiary
for any period, nor of any basis for any such assessment, adjustment or
contingency.
 
 
6

--------------------------------------------------------------------------------

 
 
(p)   Certain Fees.  Except for the payment to the Placement Agent of (a)
commissions in the amount of 9% of the total Purchase Price received by the
Company from the Offering from the sale of all securities sold by the Placement
Agent, (b) a non-accountable expense allowance equal to 2% of the total Purchase
Price received by the Company from the Offering from the sale of all securities
sold by the Placement Agent, (c) 5-year warrants (the “Placement Agent
Warrants”) entitling the holder to receive Common Stock equal to 11% of the
aggregate number of securities sold in the Offering by the Placement Agent, (d)
shares of Common Stock in an amount equal to 5.5% of the total Purchase Price
received by the Company from the Offering from the sale of all securities sold
by the Company or other third parties  at a per share equal to the closing price
of the Common Stock as reported on the NYSE Amex on the Closing Date, and (e)
commissions in the amount of 9% of the total proceeds which the Company receives
from the exercise of any Warrants issued to Purchasers introduced to the Company
by the Placement Agent that participate in the Offering (collectively, the
“Placement Agent Compensation”), no commissions, brokers' fees or finder's fee
will be payable by the Company in connection with the transactions contemplated
by this Agreement, nor will any such fee be incurred as a result of any actions
of the Company.
 
(q)   Disclosure.  Neither this Agreement or the Schedules hereto nor any other
documents, certificates or instruments furnished to the Purchasers by or on
behalf of the Company or any subsidiary in connection with the transactions
contemplated by this Agreement contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.
 
(r)   Operation of Business.  The Company and each of the subsidiaries owns or
possesses all patents, trademarks, domain names (whether or not registered) and
any patentable improvements or copyrightable derivative works thereof, websites
and intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations as set forth in the Recent 34 Act
Filings, and all rights with respect to the foregoing, which are necessary for
the conduct of its business as now conducted without any conflict with the
rights of others.
 
(s)   Environmental Compliance.  The Company and each of its subsidiaries have
obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under
any  Environmental Laws.  The Recent 34 Act Filings describe all material
permits, licenses and other authorizations issued under any Environmental Laws
to the Company or its subsidiaries.  “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  The Company has all necessary governmental approvals
required under all Environmental Laws and used in its business or in the
business of any of its subsidiaries.  The Company and each of its subsidiaries
are also in compliance with all other limitations, restrictions, conditions,
standards, requirements, schedules and timetables required or imposed under all
Environmental Laws.  Except for such instances as would not individually or in
the aggregate have a Material Adverse Effect, there are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting the Company or its subsidiaries that violate or may
violate any Environmental Law after the Closing Date or that may give rise to
any environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.
 
 
7

--------------------------------------------------------------------------------

 
 
(t)   Books and Record Internal Accounting Controls.  The books and records of
the Company and its subsidiaries accurately reflect in all material respects the
information relating to the business of the Company and the subsidiaries, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
subsidiary.  The Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient, in the judgment of the Company, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions is taken
with respect to any differences.
 
(u)   Material Agreements.  Except as set forth in the Recent 34 Act Filings or
on Schedule 2.1(u) hereto (which Schedule may cross-reference other Commission
Documents), neither the Company nor any subsidiary is a party to any written or
oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, a copy of which would be required to be filed with the Commission
as an exhibit to a registration statement on Form S-1 or applicable form
(collectively, “Material Agreements”) if the Company or any subsidiary were
registering securities under the Securities Act.  The Company and each of its
subsidiaries has in all material respects performed all the obligations required
to be performed by them to date under the foregoing agreements, have received no
notice of default and are not in default under any Material Agreement now in
effect, the result of which could cause a Material Adverse Effect.  Except as
set forth in the Recent 34 Act Filings or on Schedule 2.1(u) annexed hereto, no
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement of the Company or of any subsidiary limits or shall limit the
payment of dividends on the Series A Preferred Stock, other preferred stock, if
any, or its Common Stock.
 
(v)   Transactions with Affiliates.  Except as set forth in the Commission
Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts or arrangements or other continuing
transactions between (a) the Company or any subsidiary on the one hand, and (b)
on the other hand, any officer, employee, consultant or director of the Company,
or any of its subsidiaries, or any person owning any capital stock of the
Company or any subsidiary or any member of the immediate family of such officer,
employee, consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder.
 
(w)   Securities Act of 1933.  Based in material part upon the representations
herein of the Purchasers, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares hereunder.  Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Shares or similar securities to, or solicit
offers with respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Shares under the
registration provisions of the Securities Act and applicable state securities
laws, and neither the Company nor any of its affiliates, nor any person acting
on its or their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of any of the Shares.
 
 
8

--------------------------------------------------------------------------------

 
 
(x)   Governmental Approvals.  Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or Federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D and the filing of the Certificate of
Designation with the Secretary of State for the State of Nevada, no
authorization, consent, approval, license, exemption of, filing or registration
with any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, is or will be necessary for, or in
connection with, the execution or delivery of the Series A Preferred Stock, or
for the performance by the Company of its obligations under the Transaction
Documents.
 
(y)   Employees.  Neither the Company nor any subsidiary has any collective
bargaining arrangements or agreements covering any of its employees.  Neither
the Company nor any subsidiary has any employment contract, agreement regarding
proprietary information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such subsidiary.  No officer, consultant
or key employee of the Company or any subsidiary whose termination, either
individually or in the aggregate, could have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
subsidiary.
 
(z)   Absence of Certain Developments.  Except as set forth in the Recent 34 Act
Filings or on Schedule 2.1(c) hereto, since December 31, 2008, neither the
Company nor any subsidiary has:
 
 
(i)  issued any stock, bonds or other corporate securities or any rights,
options or warrants with respect thereto;
 
(ii)  borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s or such subsidiary’s business;
 
(iii)  discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;
 
(iv)  declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;
 
(v)  sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;
 
(vi)  sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except to customers in the ordinary course of business or to the Purchasers or
their representatives;
 
 
9

--------------------------------------------------------------------------------

 
 
(vii)   suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
(viii)  made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;
 
(ix)     made capital expenditures or commitments therefor that aggregate in
excess of $100,000;
 
(x)     entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;
 
(xi)     made charitable contributions or pledges in excess of $25,000;
 
(xii)    suffered any material damage, destruction or casualty loss, whether or
not covered by insurance;
 
(xiii)   experienced any material problems with labor or management in
connection with the terms and conditions of their employment;
 
(xiv)  effected any two or more events of the foregoing kind which in the
aggregate would be material to the Company or its subsidiaries; or
 
(xv)   entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(aa)   Public Utility Holding Company Act and Investment Company Act
Status.  The Company is not a “holding company” or a “public utility company” as
such terms are defined in the Public Utility Holding Company Act of 1935, as
amended.  The Company is not, and as a result of and immediately upon the
Closing will not be, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
(bb)   ERISA.  No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company or any of
its subsidiaries which is or would be materially adverse to the Company and its
subsidiaries.  The execution and delivery of this Agreement and the issuance and
sale of the Series A Preferred Stock will not involve any transaction which is
subject to the prohibitions of Section 406 of ERISA or in connection with which
a tax could be imposed pursuant to Section 4975 of the Internal Revenue Code of
1986, as amended, provided that, if any of the Purchasers, or any person or
entity that owns a beneficial interest in any of the Purchasers, is an “employee
pension benefit plan” (within the meaning of Section 3(2) of ERISA) with respect
to which the Company is a “party in interest” (within the meaning of Section
3(14) of ERISA), the requirements of Sections 407(d)(5) and 408(e) of ERISA, if
applicable, are met.  As used in this Section 2.1(ac), the term “Plan” shall
mean an “employee pension benefit plan” (as defined in Section 3 of ERISA) which
is or has been established or maintained, or to which contributions are or have
been made, by the Company or any subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.
 
 
10

--------------------------------------------------------------------------------

 
 
(cc)   Dilutive Effect.  The Company understands and acknowledges that its
obligation to issue Conversion Shares upon conversion of the Series A Preferred
Stock in accordance with this Agreement and the Certificate of Designation is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interest of other stockholders of the Company.
 
(dd)   No Integrated Offering.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Shares
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its affiliates or subsidiaries take any action or steps that would cause the
offering of the Shares to be integrated with other offerings.  The Company does
not have any registration statement pending before the Commission or currently
under the Commission’s review and since December 1, 2007, the Company has not
offered or sold any of its equity securities or debt securities convertible into
shares of Common Stock.
 
(ee)   Sarbanes-Oxley Act.  The Company is in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the
rules and regulations promulgated thereunder, that are effective, and intends to
comply with other applicable provisions of the Sarbanes-Oxley Act, and the rules
and regulations promulgated thereunder, upon the effectiveness of such
provisions.
 
(ff)   Independent Nature of Purchasers.  The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents.  The Company acknowledges that the
decision of each Purchaser to purchase securities pursuant to this Agreement has
been made by such Purchaser independently of any other purchase and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have made or given by any other Purchaser or by any
agent or employee of any other Purchaser, and no Purchaser or any of its agents
or employees shall have any liability to any Purchaser (or any other person)
relating to or arising from any such information, materials, statements or
opinions.  The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.  The
Company acknowledges that for reasons of administrative convenience only, the
Transaction Documents have been prepared by counsel for one of the Purchasers
and such counsel does not represent all of the Purchasers but only such
Purchaser and the other Purchasers have retained their own individual counsel
with respect to the transactions contemplated hereby.  The Company acknowledges
that it has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by the Purchasers.  The Company acknowledges that
such procedure with respect to the Transaction Documents in no way creates a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions contemplated
hereby or thereby.
 
 
11

--------------------------------------------------------------------------------

 
 
(gg)   DTC Status.  The Company’s current transfer agent is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Automated Securities Transfer Program.  The name, address, telephone
number, fax number, contact person and email address of the Company’s transfer
agent is set forth on Schedule 2.1(gg) hereto.
 
(hh)   Insurance.  The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage of at least $5.0 million.  To the best of Company’s
knowledge, such insurance contracts and policies are accurate and
complete.  Neither the Company nor any subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
Section 2.2  Representations and Warranties of the Purchasers.  Each of the
Purchasers hereby makes the following representations and warranties to the
Company with respect solely to itself and not with respect to any other
Purchaser:
 
(a)   Organization and Standing of the Purchasers.  If the Purchaser is an
entity, such Purchaser is a corporation or partnership duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization.
 
(b)   Authorization and Power.  Each Purchaser has the requisite power and
authority to enter into and perform this Agreement and to purchase the Series A
Preferred Stock being sold to it hereunder.  The execution, delivery and
performance of this Agreement by such Purchaser and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required.  This Agreement has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with the terms hereof.
 
(c)   No Conflicts.  The execution, delivery and performance of this Agreement
and the consummation by such Purchaser of the transactions contemplated hereby
and thereby or relating hereto do not and will not (i) result in a violation of
such Purchaser’s charter documents or bylaws or other organizational documents
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument or obligation to which such Purchaser is a party or by
which its properties or assets are bound, or result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Purchaser or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on such Purchaser).  Such Purchaser is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Series A Preferred Stock in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, such
Purchaser is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)   Acquisition for Investment.  Each Purchaser is acquiring the Series A
Preferred Stock solely for its own account for the purpose of investment and not
with a view to or for sale in connection with distribution.  Each Purchaser does
not have a present intention to sell the Series A Preferred Stock, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of the Series A Preferred Stock to or through any person or entity;
provided, however, that by making the representations herein and subject to
Section 2.2(h) below, such Purchaser does not agree to hold the Shares for any
minimum or other specific term and reserves the right to dispose of the Shares
at any time in accordance with Federal and state securities laws applicable to
such disposition.  Each Purchaser acknowledges that it is able to bear the
financial risks associated with an investment in the Series A Preferred Stock
and that it has been given full access to such records of the Company and the
subsidiaries and to the officers of the Company and the subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.
 
(e)   Status of Purchasers.  Such Purchaser is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act.  Such Purchaser is
not required to be registered as a broker-dealer under Section 15 of the
Exchange Act and such Purchaser is not a broker-dealer.
 
(f)   Opportunities for Additional Information.  Each Purchaser acknowledges
that such Purchaser has had the opportunity to ask questions of and receive
answers from, or obtain additional information from, the executive officers of
the Company concerning the financial and other affairs of the Company, and to
the extent deemed necessary in light of such Purchaser’s personal knowledge of
the Company’s affairs, such Purchaser has asked such questions and received
answers to the full satisfaction of such Purchaser, and such Purchaser desires
to invest in the Company.
 
(g)   No General Solicitation.  Each Purchaser acknowledges that the Series A
Preferred Stock were not offered to such Purchaser by means of any form of
general or public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.
 
(h)   Rule 144.  Such Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available.  Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances.  Such Purchaser understands that to the extent that Rule
144 is not available, such Purchaser will be unable to sell any Shares without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
(i)   General.  Such Purchaser understands that the Shares are being offered and
sold in reliance on a transactional exemption from the registration requirement
of Federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Shares.
 
(j)   Independent Investment.  Except as may be disclosed in any filings with
the Commission by the Purchasers under Section 13 and/or Section 16 of the
Exchange Act, no Purchaser has agreed to act with any other Purchaser for the
purpose of acquiring, holding, voting or disposing of the Shares purchased
hereunder for purposes of Section 13(d) under the Exchange Act, and each
Purchaser is acting independently with respect to its investment in the Shares.
 
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Covenants
 
The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees (as defined
herein).
 
Section 3.1  Securities Compliance.  The Company shall notify the Commission in
accordance with their rules and regulations, of the transactions contemplated by
any of the Transaction Documents, including filing a Form D with respect to the
Series A Preferred Stock and Conversion Shares as required under Regulation D,
and shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Series A Preferred Stock and the Series A Conversion Shares to
the Purchasers or subsequent holders.
 
Section 3.2  Registration and Listing.  The Company shall cause its Common Stock
to continue to be registered under Sections 12(b) or 12(g) of the Exchange Act,
to comply in all respects with its reporting and filing obligations under the
Exchange Act and to not take any action or file any document (whether or not
permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act, except as
permitted herein.  The Company will take all action necessary to continue the
listing or trading of its Common Stock on the OTC Bulletin Board or other
exchange or market on which the Common Stock is trading.  Subject to the terms
of the Transaction Documents, the Company further covenants that it will take
such further action as the Purchasers may reasonably request, all to the extent
required from time to time to enable the Purchasers to sell the Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act.  Upon the request of
the Purchasers, the Company shall deliver to the Purchasers a written
certification of a duly authorized officer as to whether it has complied with
such requirements.
 
Section 3.3  Inspection Rights.  The Company shall permit, during normal
business hours and upon reasonable request and reasonable notice, each Purchaser
or any employees, agents or representatives thereof, so long as such Purchaser
shall be obligated hereunder to purchase the Series A Preferred Stock or shall
beneficially own any Series A Preferred Stock, or shall own Conversion Shares
which, in the aggregate, represent more than 2% of the total combined voting
power of all voting securities then outstanding, for purposes reasonably related
to such Purchaser’s interests as a stockholder to examine and make reasonable
copies of and extracts from the records and books of account of, and visit and
inspect the properties, assets, operations and business of the Company and any
subsidiary, and to discuss the affairs, finances and accounts of the Company and
any subsidiary with any of its officers, consultants, directors, and key
employees.
 
Section 3.4  Compliance with Laws.  The Company shall comply, and cause each
subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which could have a Material Adverse Effect.
 
Section 3.5  Keeping of Records and Books of Account.  The Company shall keep
and cause each subsidiary to keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Company and its
subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 3.6  Reporting Requirements.  If the Commission ceases making periodic
reports filed under the Exchange Act available via the Internet, then at a
Purchaser’s request the Company shall furnish the following to such Purchaser so
long as such Purchaser shall be obligated hereunder to purchase the Series A
Preferred Stock or shall beneficially own any Shares:
 
(a)   Quarterly Reports filed with the Commission on Form 10-Q as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission;
 
(b)   Annual Reports filed with the Commission on Form 10-K as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission; and
 
(c)   Copies of all notices and information, including without limitation
notices and proxy statements in connection with any meetings, that are provided
to holders of shares of Common Stock, contemporaneously with the delivery of
such notices or information to such holders of Common Stock.
 
Section 3.7  Amendments.  The Company shall not amend or waive any provision of
the Articles or Bylaws of the Company in any way that would adversely affect the
liquidation preferences, dividends rights, conversion rights, voting rights or
redemption rights of the Series A Preferred Stock; provided, however, that any
creation and issuance of another series of Senior Securities, Junior Securities
(as defined in the Certificate of Designation) or any other class or series of
equity securities which by its terms shall rank on parity with the Series A
Preferred Stock shall not be deemed to materially and adversely affect such
rights, preferences or privileges.
 
Section 3.8  Other Agreements.  The Company shall not enter into any agreement
in which the terms of such agreement would restrict or impair the right or
ability to perform of the Company or any subsidiary under any Transaction
Document.
 
Section 3.9  Status of Dividends.  The Company covenants and agrees that (i) no
Federal income tax return or claim for refund of Federal income tax or other
submission to the Internal Revenue Service (the “Service”) will adversely affect
the Series A Preferred Stock, any other series of its Preferred Stock, or the
Common Stock, and no deduction shall operate to jeopardize the availability to
Purchasers of the dividends received deduction provided by Section 243(a)(1) of
the Code or any successor provision, (ii) in no report to shareholders or to any
governmental body having jurisdiction over the Company or otherwise will it
treat the Series A Preferred Stock other than as equity capital or the dividends
paid thereon other than as dividends paid on equity capital unless required to
do so by a governmental body having jurisdiction over the accounts of the
Company or by a change in generally accepted accounting principles required as a
result of action by an authoritative accounting standards setting body, and
(iii) it will take no action which would result in the dividends paid by the
Company on the Series A Preferred Stock out of the Company’s current or
accumulated earnings and profits being ineligible for the dividends received
deduction provided by Section 243(a)(1) of the Code.  The preceding sentence
shall not be deemed to prevent the Company from designating the Preferred Stock
as “Convertible Preferred Stock” in its annual and quarterly financial
statements in accordance with its prior practice concerning other series of
preferred stock of the Company.  In the event that the Purchasers have
reasonable cause to believe that dividends paid by the Company on the Series A
Preferred Stock out of the Company’s current or accumulated earnings and profits
will not be treated as eligible for the dividends received deduction provided by
Section 243(a)(1) of the Code, or any successor provision, the Company will, at
the reasonable request of the Purchasers of 51% of the outstanding Series A
Preferred Stock, join with the Purchasers in the submission to the Service of a
request for a ruling that dividends paid on the Shares will be so eligible for
Federal income tax purposes, at the Purchasers expense.  
 
 
15

--------------------------------------------------------------------------------

 
 
In addition, the Company will reasonably cooperate with the Purchasers (at
Purchasers’ expense) in any litigation, appeal or other proceeding challenging
or contesting any ruling, technical advice, finding or determination that
earnings and profits are not eligible for the dividends received deduction
provided by Section 243(a)(1) of the Code, or any successor provision to the
extent that the position to be taken in any such litigation, appeal, or other
proceeding is not contrary to any provision of the Code.  Notwithstanding the
foregoing, nothing herein contained shall be deemed to preclude the Company from
claiming a deduction with respect to such dividends if (i) the Code shall
hereafter be amended, or final Treasury regulations thereunder are issued or
modified, to provide that dividends on the Series A Preferred Stock or
Conversion Shares should not be treated as dividends for Federal income tax
purposes or that a deduction with respect to all or a portion of the dividends
on the Shares is allowable for Federal income tax purposes, or (ii) in the
absence of such an amendment, issuance or modification and after a submission of
a request for ruling or technical advice, the Service shall issue a published
ruling or advise that dividends on the Shares should not be treated as dividends
for Federal income tax purposes.  If the Service specifically determines that
the Series A Preferred Stock or Conversion Shares constitute debt, the Company
may file protective claims for refund.
 
Section 3.10  Use of Proceeds.  The net proceeds from the sale of the Shares
hereunder shall be used by the Company for working capital purposes only, and
not to redeem any Common Stock or securities convertible, exercisable or
exchangeable into Common Stock or to settle any outstanding litigation.
 
Section 3.11  Reservation of Shares.  So long as any of the Series A Preferred
Stock remain outstanding, the Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
one hundred twenty percent (120%) the aggregate number of shares of Common Stock
needed to provide for the issuance of the Series A Conversion Shares.
 
Section 3.12  Reporting Status. So long as a Purchaser beneficially owns any of
the Shares, the Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act, and the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination.
 
Section 3.13  Disclosure of Transaction.  The Company shall issue a press
release describing the material terms of the transactions contemplated hereby
(the “Press Release”) as soon as practicable after the Initial Closing but in no
event later than 9:00 A.M. Eastern Time on the first Trading Day following the
Closing Date.  The Company shall also file with the Commission a Current Report
on Form 8-K (the “Form 8-K”) describing the material terms of the transactions
contemplated hereby (and attaching as exhibits thereto this Agreement, the
Certificate of Designation, the Lock-Up Agreements (as defined in Section 3.18
below) and the Press Release) on the Initial Closing Date, which Press Release
and Form 8-K shall be subject to prior review and comment by the
Purchasers.  "Trading Day" means any day during which the OTC Bulletin Board (or
other principal exchange on which the Common Stock is traded) shall be open for
trading.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 3.14  Disclosure of Material Information.  The Company covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.


Section 3.15  Additional Affirmative Covenants.  The Company hereby covenants
and agrees, so long as any Series A Preferred Stock remain outstanding, as
follows:
 
(a)   Maintenance of Corporate Existence.  The Company shall and shall cause its
subsidiaries to, maintain in full force and effect its corporate existence,
rights and franchises and all material terms of licenses and other rights to use
licenses, trademarks, trade names, service marks, copyrights, patents or
processes owned or possessed by it and necessary to the conduct of its business.
 
(b)  Maintenance of Properties.  The Company shall and shall cause its
subsidiaries to, keep each of its properties necessary to the conduct of its
business in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and the Company shall and
shall its subsidiaries to at all times comply with each material provision of
all leases to which it is a party or under which it occupies property.
 
(c)   Payment of Taxes.  The Company shall and shall cause its subsidiaries to,
promptly pay and discharge, or cause to be paid and discharged when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, assets, property or business of the Company
and its subsidiaries; provided, however, that any such tax, assessment, charge
or levy need not be paid if the validity thereof shall be contested timely and
in good faith by appropriate proceedings, if the Company or its subsidiaries
shall have set aside on its books adequate reserves with respect thereto, and
the failure to pay shall not be prejudicial in any material respect to the
holders of the Shares, and provided, further, that the Company or its
subsidiaries will pay or cause to be paid any such tax, assessment, charge or
levy forthwith upon the commencement of proceedings to foreclose any lien which
may have attached as security therefor
 
(d)   Maintenance of Insurance.  The Company shall and shall cause its
subsidiaries to, keep its assets which are of an insurable character insured by
financially sound and reputable insurers against loss or damage by theft, fire,
explosion and other risks customarily insured against by companies in the line
of business of the Company or its subsidiaries, in amounts sufficient to prevent
the Company and its subsidiaries from becoming a co-insurer of the property
insured; and the Company shall and shall cause its subsidiaries to maintain,
with financially sound and reputable insurers, insurance against other hazards
and risks and liability to persons and property to the extent and in the manner
customary for companies in similar businesses similarly situated or as may be
required by law, including, without limitation, general liability, fire and
business interruption insurance, and product liability insurance as may be
required pursuant to any license agreement to which the Company or its
subsidiaries is a party or by which it is bound.  In addition, the Company and
its subsidiaries shall maintain directors and officers insurance coverage of at
least $5.0 million by insurers of recognized financial responsibility.
 
(e)   Further Assurances.  From time to time the Company shall execute and
deliver to the Purchasers and the Purchasers shall execute and deliver to the
Company such other instruments, certificates, agreements and documents and take
such other action and do all other things as may be reasonably requested by the
other party in order to implement or effectuate the terms and provisions of this
Agreement and any of the Securities.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 3.16.  Restrictions on Common Stock Ownership.


Notwithstanding anything to the contrary set forth in this Agreement, at no time
may the Purchaser own of record or beneficially, whether upon conversion of the
Series A Preferred Stock or upon exercise of the Warrant, in whole or in part,
that number of shares of Common Stock that would cause such Purchaser or his or
its Affiliate to own beneficially at such time, when aggregated with all other
shares of Common Stock beneficially owned by the Purchaser and his or its
affiliates at such time (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules thereunder), in
excess of 9.99% of the then issued and outstanding shares of Common Stock
outstanding at such time; provided, however, that upon the Purchaser or his or
its Affiliates providing the Corporation with sixty-one (61) days notice (the
"Waiver Notice") that the Purchaser or his or its Affiliate would like to waive
the provisions of this Section 3.16 regard to any or all shares of Common Stock,
this Section 3.16 shall be of no force or effect with regard to those shares
referenced in the Waiver Notice.
 
ARTICLE IV
 
CONDITIONS


Section 4.1   Conditions Precedent to the Obligation of the Company to Sell the
Shares.  The obligation hereunder of the Company to issue and sell the Series A
Preferred Stock to the Purchasers is subject to the satisfaction or waiver, at
or before each Closing, of each of the conditions set forth below.  These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.
 
(a)   Accuracy of Each Purchaser’s Representations and Warranties.  The
representations and warranties of each Purchaser shall be true and correct in
all material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of such Closing Date,
as though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of such date.
 
(b)   Performance by the Purchasers.  Each Purchaser shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to each Closing.
 
(c)   No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(d)   Delivery of Purchase Price.  The Purchase Price for the Series A Preferred
Stock has been delivered to the Company at such Closing Date.
 
 
18

--------------------------------------------------------------------------------

 
 
(e)   Delivery of Transaction Documents.  The Transaction Documents shall have
been duly executed and delivered by the Purchasers to the Company, and with
respect to the Escrow Agreement, to the escrow agent and the Company, with a
copy to the Placement Agent.
 
Section 4.2  Conditions Precedent to the Obligation of the Purchasers to
Purchase the Shares.  The obligation hereunder of each Purchaser to acquire and
pay for the Series A Preferred Stock is subject to the satisfaction or waiver,
at or before each Closing, of each of the conditions set forth below.  These
conditions are for each Purchaser’s sole benefit and may be waived by such
Purchaser at any time in its sole discretion.
 
(a)   Accuracy of the Company’s Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of such Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.
 
(b)   Performance by the Company.  The Company shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to each Closing.
 
(c)   No Suspension, Etc.  Trading in the Company’s Common Stock shall not have
been suspended by the Commission or the NYSE Amex (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the applicable Closing), and, at any time prior to the
Closing Date, trading in securities generally as reported by Bloomberg Financial
Markets (“Bloomberg”) shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by Bloomberg, or on the New York Stock Exchange, nor shall a banking moratorium
have been declared either by the United States or New York State authorities,
nor shall there have occurred any material outbreak or escalation of hostilities
or other national or international calamity or crisis of such magnitude in its
effect on, or any material adverse change in any financial market which, in each
case, in the judgment of such Purchaser, makes it impracticable or inadvisable
to purchase the Series A Preferred Stock.
 
(d)   No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(e)   No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
(f)   Certificate of Designation of Rights and Preferences.  Prior to the
Initial Closing, the Certificate of Designation in the form of Exhibit B
attached hereto shall have been filed with the Secretary of State of Delaware.
 
(g)   Opinion of Counsel, Etc. At each Closing, the Purchasers shall have
received an opinion of counsel to the Company, dated the date of such Closing,
in the form of Exhibit C hereto, and such other certificates and documents as
the Purchasers or its counsel shall reasonably require incident to such Closing.
 
 
19

--------------------------------------------------------------------------------

 
 
(h)   Certificates.  The Company shall have executed and delivered to the
Purchasers the certificates for the Series A Preferred Stock being acquired by
such Purchaser at such Closing (in such denominations as such Purchaser shall
request).
 
(i)   Resolutions.  The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to such Purchaser (the "Resolutions").
 
(j)   Reservation of Shares.  As of each Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the conversion of the Series A Preferred Stock, a number of shares
of Common Stock equal to one hundred twenty percent (120%) of the aggregate
number of Conversion Shares issuable upon conversion of the Series A Preferred
Stock outstanding on such Closing Date.
 
(k)  Secretary’s Certificate.  The Company shall have delivered to such
Purchaser a secretary’s certificate, dated as of each Closing Date, as to (i)
the Resolutions, (ii) the Articles, (iii) the Bylaws, (iv) the Certificate of
Designation, each as in effect at such Closing, and (iv) the authority and
incumbency of the officers of the Company executing the Transaction Documents
and any other documents required to be executed or delivered in connection
therewith.
 
(l)   Officer’s Certificate.  The Company shall have delivered to the Purchasers
a certificate of an executive officer of the Company, dated as of such Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of such Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 4.2 as of the Closing
Date.
 
(m)   Material Adverse Effect.  No Material Adverse Effect shall have occurred
at or before each Closing Date.
 
 
ARTICLE V

 
Stock Certificate Legend
 
Section 5.1   Legend.  Each certificate representing the Series A Preferred
Stock, and, if appropriate, securities issued upon conversion thereof, shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws):
 
THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR EDGEWATER FOODS INTERNATIONAL, INC. SHALL HAVE RECEIVED
AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES
ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.
 
 
20

--------------------------------------------------------------------------------

 
 
The Company agrees to reissue certificates representing any of the Series A
Conversion Shares without the legend set forth above if at such time, prior to
making any transfer of any such securities, such holder thereof shall give
written notice to the Company describing the manner and terms of such transfer
and removal as the Company may reasonably request.  Such proposed transfer and
removal will not be effected until: (a) either (i) the Company has received an
opinion of counsel reasonably satisfactory to the Company, to the effect that
the registration of the Series A Conversion Shares under the Securities Act is
not required in connection with such proposed transfer, (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Company with the Commission and has become effective under the
Securities Act, (iii) the Company has received other evidence reasonably
satisfactory to the Company that such registration and qualification under the
Securities Act and state securities laws are not required, or (iv) the holder
provides the Company with reasonable assurances that such security can be sold
pursuant to Rule 144 under the Securities Act; and (b) either (i) the Company
has received an opinion of counsel reasonably satisfactory to the Company, to
the effect that registration or qualification under the securities or "blue sky"
laws of any state is not required in connection with such proposed disposition,
or (ii) compliance with applicable state securities or "blue sky" laws has been
effected or a valid exemption exists with respect thereto.  The Company will
respond to any such notice from a holder within five (5) business days.  In the
case of any proposed transfer under this Section 5.1, the Company will use
reasonable efforts to comply with any such applicable state securities or "blue
sky" laws, but shall in no event be required, (x) to qualify to do business in
any state where it is not then qualified, (y) to take any action that would
subject it to tax or to the general service of process in any state where it is
not then subject, or (z) to comply with state securities or “blue sky” laws of
any state for which registration by coordination is unavailable to the
Company.  The restrictions on transfer contained in this Section 5.1 shall be in
addition to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Agreement.  Whenever a certificate
representing the Series A Conversion Shares is required to be issued to a
Purchaser without a legend, in lieu of delivering physical certificates
representing the Series A Conversion Shares (provided that a registration
statement under the Securities Act providing for the resale of the Series A
Conversion Shares is then in effect or such security can be sold pursuant to
Rule 144 under the Securities Act), the Company shall cause its transfer agent
to electronically transmit the Series A Conversion Shares to a Purchaser by
crediting the account of such Purchaser's Prime Broker with the Depository Trust
Company (“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system
(to the extent not inconsistent with any provisions of this Agreement) provided
that the Company and the Company’s transfer agent are participating in DTC
through the DWAC system.
 


 
21

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
Indemnification
 
Section 6.1  Company Indemnity.  The Company agrees to indemnify and hold
harmless the Purchasers (and their respective directors, officers, managers,
partners, members, shareholders, affiliates, agents, successors and assigns)
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Purchasers as a result of any inaccuracy in
or breach of the representations, warranties or covenants made by the Company
herein.
 
Section 6.2  Indemnification Procedure.  Any party entitled to indemnification
under this Article VI (an “indemnified party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice.  In case any
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnified party a conflict of interest between it and the indemnifying party
may exist with respect of such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the indemnified
party.  In the event that the indemnifying party advises an indemnified party
that it will contest such a claim for indemnification hereunder, or fails,
within thirty (30) days of receipt of any indemnification notice to notify, in
writing, such person of its election to defend, settle or compromise, at its
sole cost and expense, any action, proceeding or claim (or discontinues its
defense at any time after it commences such defense), then the indemnified party
may, at its option, defend, settle or otherwise compromise or pay such action or
claim.  In any event, unless and until the indemnifying party elects in writing
to assume and does so assume the defense of any such claim, proceeding or
action, the indemnified party’s costs and expenses arising out of the defense,
settlement or compromise of any such action, claim or proceeding shall be losses
subject to indemnification hereunder.  The indemnified party shall cooperate
fully with the indemnifying party in connection with any negotiation or defense
of any such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the indemnified party
which relates to such action or claim.  The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto.  If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense.  The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written
consent.  Notwithstanding anything in this Article VI to the contrary, the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim.  The indemnification required by this
Article VI shall be made by periodic payments of the amount thereof during the
course of investigation or defense, as and when bills are received or expense,
loss, damage or liability is incurred, so long as the indemnified party
irrevocably agrees to refund such moneys if it is ultimately determined by a
court of competent jurisdiction that such party was not entitled to
indemnification.  The indemnity agreements contained herein shall be in addition
to (a) any cause of action or similar rights of the indemnified party against
the indemnifying party or others, and (b) any liabilities the indemnifying party
may be subject to pursuant to the law.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE VII

 
Miscellaneous
 
Section 7.1  Fees and Expenses.  Except as otherwise set forth in this Agreement
and the other Transaction Documents, each party shall pay the fees and expenses
of its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement
 
Section 7.2  Specific Enforcement, Consent to Jurisdiction.
 
(a)   The Company and the Purchasers acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement or
the other Transaction Documents were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and the Transaction Documents and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b)   Each of the Company and the Purchasers (i) hereby irrevocably submits to
the jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.  Each of the Company and the Purchasers
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 7.2
shall affect or limit any right to serve process in any other manner permitted
by law.
 
Section 7.3  Entire Agreement; Amendment.  This Agreement and the Transaction
Documents contains the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the Transaction Documents, neither the Company nor any of the
Purchasers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged
herein.  No provision of this Agreement may be waived or amended other than by a
written instrument signed by the Company and the holders of at least a majority
of the Series A Preferred Stock then outstanding, and no provision hereof may be
waived other than by an a written instrument signed by the party against whom
enforcement of any such amendment or waiver is sought.  No such amendment shall
be effective to the extent that it applies to less than all of the holders of
the Series A Preferred Stock then outstanding.  No consideration shall be
offered or paid to any person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
is also offered to all of the parties to the Transaction Documents or holders of
Series A Preferred Stock, as the case may be.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 7.4  Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telex (with correct answer back
received), telecopy, e-mail or facsimile at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.  The
addresses for such communications shall be:
 
If to the Company:
Gulfstream International Group, Inc.
3201 Griffin Road
Ft. Lauderdale, Florida
Attention: David Hackett, President
Tel. No.: (954) 985-1500
Fax No.:  (954) 985 5245
   
with copies to:
Hodgson Russ LLP
1540 Broadway, 24th Floor
New York, New York 10036-4039
Attention:  Stephen A. Weiss, Esq.
Tel. No.:  (646) 218-7606
Fax No.:  (212) 751-0928
   
If to any Purchaser:
At the address of such Purchaser set forth on Exhibit A to this Agreement, with
copies to Purchaser’s counsel as set forth on Exhibit A or as specified in
writing by such Purchaser with copies to:
 
_____________________

 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
Section 7.5  Waivers.  No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
Section 7.6  Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 7.7  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.
 
Section 7.8  No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 7.9  Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
Section 7.10  Survival.  The representations and warranties of the Company and
the Purchasers shall survive the execution and delivery hereof and each Closing
until the second anniversary of the final Closing Date, except the agreements
and covenants set forth in Articles I, III, V, VI and VII of this Agreement
shall survive the execution and delivery hereof and the Closings hereunder.
 
Section 7.11  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.
 
Section 7.12  Publicity.  The Company agrees that it will not disclose, and will
not include in any public announcement, the name of the Purchasers without the
consent of the Purchasers unless and until such disclosure is required by law or
applicable regulation, and then only to the extent of such requirement.
 
Section 7.13  Severability.  The provisions of this Agreement and the
Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the Transaction Documents
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement or the Transaction
Documents and such provision shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.
 
Section 7.14  Further Assurances.  From and after the date of this Agreement,
upon the request of any Purchaser or the Company, each of the Company and the
Purchasers shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement, the Series A
Preferred Stock, the Series A Conversion Shares and the Certificate of
Designation.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
25

--------------------------------------------------------------------------------

 
Signature Page to Series A Preferred Stock Purchase Agreement
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 

 
GULFSTREAM INTERNATIONAL GROUP, INC.
               
By:                                                                   
   
      Name: David F. Hackett
      Title:   President
 
 






 
PURCHASER
                By:      
Name:
Title:
   
 
 
         
Address of Purchaser
         
_____________________________________
_____________________________________
Email: ______________________
Telephone: ___________________
 
 
   
Number of Shares of Series A Preferred Stock
Purchased:   _______________  Shares
         
Purchase Price:  (No. of Shares multiplied by $10.00 per share):
 
$______________________
         
Number of Warrants (50% of the number of Series A Conversion Shares, based on a
$1.00 per share conversion price):
 
  _____________ Warrants
             

 
 
26

--------------------------------------------------------------------------------

 
 
EXHIBIT A to the
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
GULFSTREAM INTERNATIONAL GROUP, INC.


 
Names and Addresses
of Purchasers
 
Number of Series A 
Preferred Shares 
Purchased     
No. of Warrants
Dollar Amount of 
Investment
       
______________________
______________________
_____________________
Fax: ___-___-________
Attn: ______________
E-mail:
_________         shares  _________  $___________        
______________________          
_______________________
_____________________
Fax: ___-___-________
Attn: ______________
E-mail:
 _________        shares  _________ $___________        
______________________   
______________________
_____________________
Fax: ___-___-________
Attn: ______________
E-mail:
_________         shares  __________   $___________        
______________________   
______________________
_____________________
Fax: ___-___-________
Attn: ______________
E-mail:
________           shares _________ $___________        
________________________ 
________________________
_____________________
Fax: ___-___-________
Attn: ______________
E-mail
_________       shares   __________   $___________

 

 
 
27

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT B to the
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
GULFSTREAM INTERNATIONAL GROUP, INC.
FORM OF WARRANT
 

 


 
28

--------------------------------------------------------------------------------

 
 

 
EXHIBIT C to the
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
GULFSTREAM INTERNATIONAL GROUP, INC.
CERTIFICATE OF DESIGNATION
 

 
 
29

--------------------------------------------------------------------------------

 
 
 
 
 EXHIBIT D to the
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
GULFSTREAM INTERNATIONAL GROUP, INC.
FORM OF REGISTRATION RIGHTS AGREEMENT
 
 
 
 
30

--------------------------------------------------------------------------------

 